Citation Nr: 1130305	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-34 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial compensable rating for sexual dysfunction.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Montgomery Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by anxiety, anger, nightmares, flashbacks, moderate sleep impairment, moderate difficulty with relationships, anxious, depressed, and/or dysphoric mood, constricted affect, occasional suicidal ideation, moderate decrease in efficiency, productivity, reliability, and inability to perform work tasks during periods of stress, somewhat impaired concentration, hypervigilance, a preference for solitude, fluctuant energy levels, daily use of prescribed medications, and GAF scores ranging from 60 to 51. 
  
2.  The Veteran's service connected PTSD has not resulted in occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  There is also no evidence of total occupational and social impairment.

3.  The Veteran's service-connected sexual dysfunction is not manifested by penis deformity and/or complete atrophy of one or both testes.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for PTSD, but not higher, have been met for the entire period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for a compensable evaluation for sexual dysfunction have not been met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115b, Diagnostic Codes 7522, 7523 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected PTSD has gotten worse and that this decline warrants a higher disability rating.  The Veteran also alleges that the condition of his service-connected sexual dysfunction should have been rated higher than initially done by the RO.  By way of history, the Veteran was originally granted service connection for PTSD is a rating decision dated February 2004.  The RO evaluated the Veteran's PTSD as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 6, 2003.

The Veteran filed the current claim for an increased rating for PTSD in September 2005.  At that time, the Veteran also requested service connection for sexual dysfunction.  The RO issued the January 2006 rating decision currently on appeal in which it increased the Veteran's disability evaluation for PTSD to 30 percent under Diagnostic Code 9411, effective September 1, 2005.  The RO granted service connection for sexual dysfunction under 38 C.F.R. 4.115b, Diagnostic Code 7523 (complete atrophy of the testis) and assigned a non-compensable evaluation, effective September 1, 2005.  The RO also awarded special monthly compensation based on loss of use of a creative organ, effective September 1, 2005.  The Veteran was notified of this decision and timely perfected this appeal. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

A.  Increased Rating - PTSD

Preliminarily, the present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.
The Board must also consider the application of staged ratings in determining the present level of a disability for any increased evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, the assignment of staged ratings would be necessary where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Based upon the guidance of the Court in Hart, and for the reasons discussed in greater detail below, the Board finds that staged ratings for the Veteran's service-connected PTSD are not applicable in this case.  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2010).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
  
A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran underwent a VA Compensation and Pension (C&P) PTSD examination in November 2005.  The examiner reviewed the Veteran's claims file.  The Veteran reported subjective complaints of anxiety, anger, and insomnia due to medications taken for his PTSD symptomatology.  He also reported nightmares (2-3 times per week), daily recall of war experiences, chronic irritability, mood dysphoria, and difficulty with social and interpersonal relationships.  He had few friends and previously had problems with his spouse, but since he had stopped drinking (in 1981), and he was placed on psychotropic medication (in 2000), his family and marital relationships had been "comparatively much better since that time."  He avoided going out in public as much as possible, but he enjoyed gardening to some extent with his brother, hunting by himself, and he took his wife out socially on a monthly basis.  He had no history of suicidal attempts, but reported a history of assaultiveness and problems with substance abuse prior to 1981.  The examiner noted that the Veteran took Citalopram and Quetiapine for his PTSD symptoms.  Although these medications resulted in sexual dysfunction, the effectiveness in controlling his PTSD symptoms was described as "fair."  
Mental status examination revealed the Veteran wore disheveled clothes.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative.  His mood was anxious, depressed, and dysphoric.  His affect was constricted.  His attention was intact and he was oriented to person, place, and time.  His thought process was goal-directed, and his thought content was unremarkable.  His judgment was intact and he had no delusions.  He was of average intelligence.  He had moderate sleep impairment.  He did not have inappropriate behavior and did not have obsessive/ritualistic behavior.  He did not have panic attacks.  His impulse control was good.  Episodes of violence were noted by history (and with alcoholism).  He had occasional suicidal ideation, but no homicidal ideation.  He was able to maintain minimal personal hygiene and his memory and cognition were intact.  He was not found to be psychotic.  The Veteran's GAF score was 51.  His diagnosis was chronic moderate PTSD and remitted alcoholism (related to PTSD).  It was also noted that he was retired since August 2005.  His company closed in 2004, and he retired one year following the closing of his company on early retirement (62 years old). 

According to the examiner, the Veteran's current GAF score was "considerably" lower when compared to a previous examination in October 2003.  In addition, the examiner described the Veteran's decreased efficiency, productivity, reliability, and inability to perform work tasks as "moderate" during periods of stress.  The Veteran's work, family, and relationship impairment was described as frequent and moderate.    

VA outpatient treatment records from September 2004 to August 2008 were obtained and associated with the claims folder.  In September 2004, he was seen for a follow-up visit.  He related that he was feeling stressed because he did not have a job and it was hard to find one at his age.  He related that the company he had worked at for 37 years had recently closed, and he found the prospect of doing something new or looking for something new anxiety-provoking.  He stated that he and his wife were financially stressed and that although she was working, he felt very frustrated sitting home without being able to work.  He also talked about all the news about the war and that he tended to focus more about it because he was not working and found himself becoming angry.  The Veteran denied drinking for the past 20 years.  It was also noted that the Veteran had been married for 36 years and that he had a daughter who was supportive of him.  

Mental status examination revealed the Veteran was casually dressed and groomed and was cooperative with good eye contact.  His speech was clear, coherent, appropriate, and goal-directed.  His mood was dysphoric with full range of congruent affect.  No evidence of overt lethal ideation, paranoia, delusions, or perceptual abnormalities was found.  The Veteran was also found to be alert and oriented (times three) with intact memory and somewhat impaired concentration.  The Veteran also had adequate attention span as well as fair insight and judgment.  The Veteran's GAF score was 55-60 and the assessment was PTSD.  The examiner recommended that he continue Celexa and increased his Seroquel.  The Veteran was told to return to the clinic in four to six months or sooner if needed.  

In August 2005, the Veteran was seen in the VA mental health clinic for a follow-up visit.  He reported that he was "doing okay" but had difficulty sleeping.  He had nightmares and flashbacks of his Vietnam experiences and would awake sweating.  He felt someone was watching him and felt paranoid if a lot of people were around.  He preferred to be alone.  He had difficulty tolerating loud noises and he related that he had a "real short fuse."  He stated that his medication had helped him significantly.  He had hypervigilance and kept a constant perimeter around his house, waking up several times a night to check that everything was okay.  Despite medication, he appeared to have "significant" PTSD symptoms.  

Mental status examination revealed a casually dressed and groomed man.  He sat comfortably.  He was cooperative.  He made good eye contact and his speech was coherent and goal-directed.  His mood was anxious.  His affect was congruent.  Thought process was significant for absence of any overt lethal ideation, paranoia, delusions, or perceptual abnormalities.  He was cognitively intact.  The Veteran's GAF score was 55 and the assessment was PTSD and dysthymia.  His medications were increased, and supportive psychotherapy was provided addressing his concerns. 

The Veteran returned for additional VA care in December 2005.  According to the Veteran, he had not been doing too well.  He reported subjective complaints of stress, poor sleep, intrusive thoughts about Vietnam, and "a lot" of nightmares.  He also reported a lot of situational stress after learning that his brother had been diagnosed with cancer and his sister-in-law had died recently.  The Veteran added that he had a difficult time around the holiday season because since his mother passed, it seemed as if the family had been torn apart.    

Mental status examination revealed a casually dressed and groomed man who sat comfortably and was cooperative, with good eye contact.  His speech was clear, coherent, appropriate, and goal-directed.  His mood appeared anxious.  His affect was full range and congruent.  Thought processes were significant for absence of any lethal ideation, overt paranoia, or delusions.  There were no auditory or visual hallucinations.  Cognitively, he was alert and oriented times three.  The Veteran's GAF score was 57.  The impression was PTSD and dysthymia.  His Celexa was continued, but his Seroquel was discontinued as it made him groggy and heavy-headed in the morning.  The examiner added Risperdal and advised the Veteran to return in four to six months or sooner if needed. 

In June 2006, he was seen for a VA follow-up for his PTSD.  He stated that he was doing "ok" and had no acute complaints at that time.  He related that his current combination of medication worked for him and that he had undergone a sleep study and there was a clinical impression of sleep apnea.  His mental status examination was essentially the same as the December 2005 visit and his GAF score was 57.  The impression was PTSD and dysthymia.  

In December 2006, the Veteran was seen for a VA follow-up of his PTSD.  He related that he had been a little more depressed lately because of the holidays.  His mental status examination was essentially unchanged from his June 2006 examination.  He was prescribed Restoril, and continued Risperdal and Celexa.  He continued with supportive psychotherapy.  His GAF was 60 and the impression was PTSD and dysthymia.  

From June 2007 to August 2008, the Veteran had continued follow-up treatment for his PTSD.  In June 2007, he stated that he was doing "ok," but related some increase in his depression.  He tried to deal with this by keeping busy, but it did not seem to be working so well.  He described his sleep as "ok," but added that he tried not to watch the news because it bothered him.  His mental status examination was essentially unchanged from his December 2006 examination.  The examiner added Effexor to his medication regimen.  The Veteran's GAF score was 60 and the impression was PTSD and dysthymia.  

In October 2007, the Veteran reported that the Effexor had not really helped.  He stated that he still felt depressed and was not sleeping well.  He also reported concerns about his grandchildren, one of which had autism.  His Effexor and Remeron were increased and his Celexa and Risperdal were continued.  His mental status examination was essentially unchanged from his June 2007 examination.  The Veteran's GAF score was 60 and the impression was PTSD and dysthymia.  
  
The next month, in November 2007, he stated that he felt better and no longer was feeling hopeless.  He denied anhedonia.  He stated that he felt an increase in his medication helped.  Thanksgiving was near and he was looking forward to this.  He was taking his two grandsons deer hunting the day after Thanksgiving and was looking forward to this, too.  He had a new granddaughter who was a source of comfort and joy to him.  He denied suicidal ideation.  His mental status examination was essentially unchanged from his October 2007 examination.  His Effexor was increased, Celexa was continued and Risperdal was discontinued.  The Veteran's GAF score was 60 and the impression was PTSD and dysthymia.
  
In February 2008, he related that he had good days, and bad days.  He was doing fairly well.  His sleeping was better.  His mental status examination was essentially unchanged from his November 2007 examination.  His Celexa was discontinued and his Effexor was continued.  The Veteran sought additional care from his primary care provider in April 2008.  A review of psychiatric symptoms found no evidence of frank depression, insomnia, anxiety, or anger management problems.  

When the Veteran returned for additional VA care in August 2008, his symptoms were essentially unchanged.  He reported doing fairly well and stated that he experienced good and bad days.  His sleeping and energy levels were fluctuant.  He stated that taking his medications was helpful.  He had occasional dreams of Vietnam.  The examiner added Trazodone, continued Effexor, and discontinued Celexa.  During this entire period, his GAF continued to be 60 and the impression was PTSD and dysthymia. 

Resolving all doubt in the Veteran's favor, a 50 percent evaluation, but not higher, is warranted for the Veteran's service-connected PTSD for the entire period of time covered by the appeal.  In reaching this conclusion, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD. 

Objective medical evidence of record reflects that the Veteran's service-connected PTSD is manifested by anxiety, anger, nightmares, flashbacks, moderate sleep impairment, moderate difficulty with relationships, anxious, depressed, and/or dysphoric mood, constricted affect, occasional suicidal ideation, moderate decrease in efficiency, productivity, reliability, and inability to perform work tasks during periods of stress, somewhat impaired concentration, hypervigilance, a preference for solitude, fluctuant energy levels, and daily use of prescribed medications.  The Veteran's GAF scores also ranged from 60 to 51 during the appeal period; these scores reflect mild to moderate symptoms and are consistent with the 50 percent evaluation in light of his symptoms.  The overall level of disability more nearly approximates occupational and social impairment with reduced reliability and productivity due to the symptoms described above.

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for a 50 percent evaluation under Diagnostic Code 9411, but not higher, are warranted for the entire period of time covered by the appeal.

The Veteran is not, however, entitled to an initial 70 percent evaluation for any period of time covered by the appeal.  As noted above, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Although the record reflects that the Veteran has difficulty establishing and maintaining relationships with persons and overall described his symptoms as either moderate or significant, he was nevertheless noted to have been married for 36 years.  The Veteran also described his relationship with his adult daughter as supportive and indicated that he enjoyed spending time with his brother and his grandchildren.  Furthermore, the Veteran's difficulty in establishing and maintaining relationships was routinely described as moderate.  The Veteran was also noted to have occasional suicidal ideation and was one occasion observed to have disheveled clothes, but he was otherwise regularly found to be casually dressed and groomed.  In addition, VA examiners routinely found no evidence of overt lethal ideation, paranoia, delusions, or perceptual abnormalities.  As such, these symptoms, alone, are insufficient to warrant an initial 70 percent evaluation for any period of time covered by the appeal.  

Moreover, VA treatment records and examination reports regularly found the Veteran to be oriented, comfortable, and cooperative with logical and goal-directed thoughts and speech.  He also had intact memory, cognition, judgment, and insight.  The Veteran was noted to have casual attire, good eye contact, and the ability to maintain minimal personal hygiene.  See VA treatment records and examination reports dated September 2004, August, November, and December 2005, June and December 2006, June, October, and November 2007, and February and August 2008.  The evidence as a whole does not show deficiencies in most areas, even though he has some occupational impairment and mood deficits, as his family relations are good, his judgment and insight are intact, and as his thinking is assessed as logical and goal-directed with no evidence of a thought disorder.   In addition, he does not have symptoms such as obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances during the claim period.  The Veteran's symptoms and the severity thereof have been considered in assigning the 50 percent evaluation.  Accordingly, the preponderance of the evidence is against an evaluation of 70 percent for any period of time covered by the appeal.  

Similarly, the Board also finds that the preponderance of the evidence is against an evaluation of 100 percent for any period of time covered by this appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected psychiatric disorder.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Moreover, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  See VA treatment records and examination reports dated September 2004, August, November, and December 2005, June and December 2006, June, October, and November 2007, and February and August 2008. 

The Board is aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  In this regard, the record reflects treatment for dysthymia.  As the evidence of record does not distinguish the Veteran's PTSD symptoms from his dysthymia symptoms, the Board has nevertheless considered all psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In summary, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 50 percent evaluation, but not higher, for service-connected PTSD for the entire period of time covered by the appeal.  The Veteran, however, is not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria.  
 
B.  Increased Rating - Sexual Dysfunction

Preliminarily, in a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's sexual dysfunction during the claim period such that staged ratings are for application in this case.

As noted above, the Veteran's sexual dysfunction was originally rated under Diagnostic Code 7523.  Diagnostic Code 7523 assigns a non-compensable evaluation for complete atrophy of one testicle and a 20 percent evaluation for complete atrophy of both testes.  A note to Diagnostic Code 7523 directs the rater to review the claim for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  Also applicable in this case is 38 C.F.R. § 4.115b, Diagnostic Code 7522.  This code provision provides a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  
Although the Veteran's sexual dysfunction was originally rated under Diagnostic Code 7523 (atrophy of the testes), the RO, in its September 2007 statement of the case (SOC), found that the Veteran's sexual dysfunction was more appropriately rated under Diagnostic Code 7522 (penis deformity with loss of erectile power).  
The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992)
The Board concurs with the RO's assessment given that the predominant symptom of the Veteran's sexual dysfunction is loss of erectile power.  

The provisions of 38 C.F.R. § 4.31 (2010) indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent (non-compensable) evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Therefore, where both loss of erectile power and deformity are not demonstrated, a non-compensable rating will be assigned.  Additionally, Diagnostic Code 7522 provides that entitlement to SMC under 38 C.F.R. § 3.350 should be considered.  

The Veteran's service treatment records (STRs) are negative for a diagnosis of or treatment for sexual dysfunction and there is no evidence of such within one year after discharge from service.  The Veteran subsequently underwent a VA C&P PTSD examination in November 2005.  At that time, it was noted the Veteran had sexual dysfunction due to use of medication taken for his PTSD.  

In April 2007, the Veteran underwent a VA C&P genitourinary examination.  The medical complaint was erectile dysfunction since 2005.  The Veteran related that he began to have trouble with erections when he began to take medications for his service-connected PTSD.  He related he continued to have these problems to date.  He declined to try other medications or other interventions at this time.  His course since onset had been stable and he was pursuing no current treatment for erectile dysfunction.  Vaginal penetration was not possible and there was an absence of  ejaculation.  Physical examination revealed a normal urethra and bladder.  His testicular examination was also normal, while the prostate was noted to be enlarged.  The diagnosis was male erectile disorder, erectile dysfunction.  It was also noted that the Veteran retired in 2005, eligible by age or duration of work.  His erectile dysfunction was not found to have an effect on his daily activities.  

Given the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for sexual dysfunction for any period of time covered by the appeal.  Specifically, the Veteran does not allege, nor does the evidence show, that the Veteran has any deformity of the penis.  Rather, the evidence of record demonstrates that the Veteran's sexual dysfunction is manifested by impotency without visible deformity of the penis.  As such, the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7522.  Furthermore, the Board observes that the Veteran is already in receipt of SMC based on loss of use of a creative organ.  See January 2006 rating decision.  

The Board has also considered the applicability of other potential diagnostic codes.  As noted above, the Veteran was originally rated under Diagnostic Code 7523 for atrophy of the testes.  However, the Veteran is not entitled to an initial compensable evaluation under Diagnostic Code 7523 for any period of time covered by the appeal because the Veteran does not allege, nor does the evidence of record reflect, that his sexual dysfunction is manifested by complete atrophy of one or both testes.  Therefore, Diagnostic Code 7523 is not applicable in this case.  

The Board also notes that 38 C.F.R. § 4.115b assigns disability ratings for renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infections.  No evidence of renal dysfunction or urinary tract infection is included in the claims file, but it was noted at the time of the April 2007 VA C&P genitourinary examination report that the Veteran experienced urinary urgency, frequent voiding, and that he strained to urinate.  However, as there is no indication in the claims file that these symptoms are related to the Veteran's service-connected sexual dysfunction (and/or the medication used to control his service-connected PTSD symptoms), the Board finds that evaluation for a genitourinary disorder based on voiding dysfunction, urinary frequency, and/or obstructed voiding is not warranted.  In any event, VA treatment records generated subsequent to the April 2007 VA C&P genitourinary examination specifically found no evidence of dysuria, urethral discharge, hesitancy, urgency, or recurrent urinary tract infections.  See VA treatment notes dated April and July 2008. 

In short, the Board finds that the Veteran is not entitled to an initial compensable evaluation for sexual dysfunction under Diagnostic Code 7522 for any period of time covered by the appeal.  The Veteran is also not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria.  

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected PTSD or sexual dysfunction are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability. Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected PTSD and sexual dysfunction are addressed by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of a schedular 50 percent rating for service-connected PTSD and a non-compensable schedular rating for service-connected sexual dysfunction shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.

The Board acknowledges that the Veteran retired in 2004, immediately before the pendency of this claim.  The evidence of record reflects that the Veteran took early retirement, not as a consequence of his PTSD or sexual dysfunction symptoms, but rather, because the company for which he worked closed down.  Moreover, the Veteran has not reported any major or ongoing work disruptions due to his PTSD or sexual dysfunction symptoms.  He has also not reported any hospitalizations during the claim period as a result of his service-connected PTSD or sexual dysfunction.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
The record in this case reflects that the Veteran retired in 2004 following the closure of the company for which he worked.  There is no indication of record to show (or even suggest) that the Veteran is unemployable due to service-connected PTSD or sexual dysfunction; therefore, TDIU is not reasonably raised by the evidence of record.

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).
  
Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

As to the issue of the Veteran's increased rating for PTSD, in October 2005, prior to the initial decision on the matter by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claim for PTSD.  Specifically, the Veteran was advised to submit evidence showing his service-connected PTSD got worse or increased in severity.  He was notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  He was encouraged to submit statements from doctors containing physical and clinical findings, results of laboratory tests or x-rays, and he was notified that he could submit lay statements from individuals who witnessed how the disability became worse.  He could also submit statements on his own behalf.  The Veteran was asked to identify any outstanding treatment records not currently associated with the claims file. 

The RO subsequently issued the January 2006 rating decision currently on appeal and explained why the Veteran was not entitled to an evaluation in excess of 30 percent for his service-connected PTSD.  Thereafter, the RO provided additional notice to the Veteran in August 2006.  In particular, he was advised of the information and evidence needed to establish a disability rating and effective date for the disability on appeal pursuant to the United States Court of Appeals for Veterans Claims (Court) decision in Dingess.  For instance, the Veteran was informed to submit evidence showing the nature and severity of his condition(s), the severity and duration of the symptoms, and the impact of the condition and/or symptoms on the Veteran's employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was also notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran was further advised by way of a September 2007 statement of the case (SOC) of the complete criteria outlined in Diagnostic Code 9411.

Additionally, the Veteran has made specific arguments during the pendency of his claim indicating that his service-connected PTSD increased in severity.  See statements dated August 2005, June 2006, and October 2007.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  The Veteran's claim was readjudicated following these notice letters by way of an October 2008 supplemental statement of the case (SSOC).  Moreover, the Board notes the Veteran has had representation throughout the duration of the appeal and that his representative has also presented argument on his behalf.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").
  
With respect to the Veteran's increased initial rating claim for sexual dysfunction, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's PTSD and sexual dysfunction in conjunction with his prior history and described these disabilities in sufficient detail so the Board's evaluation of them is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges that while the Veteran's "medical records" were reviewed during the most recent April 2007 VA C&P genitourinary examination, it appears that the Veteran's claims file was not.  However, an examiner's failure to review a claims file does not automatically render an examination inadequate for evaluation purposes.  See Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) (holding that the Board did not err in relying on a medical examination in which the examiner did not review the appellant's claim file where "[a] review of the appellant's claims file . . . would not have changed the objective findings made").  

Moreover, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  In the Veteran's case, "medical records" were reviewed in connection with this examination and the Veteran, by his own account, described his condition as stable since onset.  Therefore, the VA examiner took into consideration this medical history when offering the information concerning the severity of the service-connected sexual dysfunction and a thorough physical examination was provided as well.  In addition, the competent medical evidence of record shows that the nature and severity of the service-connected sexual dysfunction remained essentially unchanged during the appeal period and a review of the claims file would not have changed the objective findings made by the VA examiner, particularly where, as here, the record is devoid of any indication that the Veteran's sexual dysfunction was manifested by penis deformity.  See Snuffer, 10 Vet. App. 404.  As such, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that the Veteran was most recently afforded a VA C&P PTSD examination in connection with the current claim in November 2005.  Neither the Veteran nor his representative has alleged that this examination report was inadequate for evaluation purposes.  Moreover, neither the Veteran nor his representative has alleged that the Veteran's service-connected PTSD increased in severity or got worse since this examination report.  VA treatment records were generated subsequent to this examination report and associated with the claims file.  These treatment records reflect current findings with respect to the severity of the Veteran's service-connected PTSD.  Moreover, the Court has made clear that VA does not violate its duty to assist a veteran by failing to seek additional medical examination based merely on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation of 50 percent for posttraumatic stress disorder, but not higher, is granted for the entire period of time covered by the appeal.  

An initial compensable evaluation for sexual dysfunction is denied.  


____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


